Case: 7:15-cr-00011-DCR-EBA Doc #: 454 Filed: 08/31/20 Page: 1 of 2 - Page ID#: 2180




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at Pikeville)

   UNITED STATES OF AMERICA,                       )
                                                   )
          Plaintiff,                               )          Criminal Action No. 7: 15-011-DCR
                                                   )
   V.                                              )
                                                   )
   TERRY FIELDS,                                   )             MEMORANDUM ORDER
                                                   )
          Defendant.                               )

                                     ****   ****       ****     ****

         Defendant Terry Fields has submitted a letter, docketed as a motion, requesting

  appointment of counsel for the purpose of filing a motion for compassionate release pursuant

  to 18 U.S.C. § 3582(c)(1)(A)(i). [Record No. 453] The Court denied the defendant’s prior

  compassionate release motion because Fields failed to exhaust administrative remedies as

  required by statute. [Record No. 433] Fields now claims that he has exhausted his claim and

  seeks the assistance of counsel.

         The Court will deny the pending motion. As an initial matter, the undersigned notes

  that “[n]o constitutional or statutory right to counsel exists for filing motions under 18 U.S.C.

  § 3582.” United States v. Clark, No. 6: 07-013-DCR, 2019 WL 7161209, at *2 (E.D. Ky. Feb.

  14, 2019) (citing United States v. Webb, 565 F.3d 789 (11th Cir. 2009) (collecting cases)). The

  decision to appoint counsel is within the Court’s discretion, but appointment of counsel is

  unnecessary where the issues raised in a § 3582 motion “are straightforward and resolvable

  upon review of the record.” Id.




                                                -1-
Case: 7:15-cr-00011-DCR-EBA Doc #: 454 Filed: 08/31/20 Page: 2 of 2 - Page ID#: 2181




         The record in this case, supplemented by any relevant documents included in Fields’s

  forthcoming motion, should be sufficient to resolve all compassionate release-related issues

  that the defendant may raise. Therefore, being sufficiently advised, it is hereby

         ORDERED that Defendant Fields’s letter requesting appointment of counsel, docketed

  as a motion [Record No. 453], is DENIED.

         Dated: August 31, 2020.




                                               -2-
